DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This action is in response to the communications and remarks filed on 06/30/2022. Claims 1-2, 8, and 12 have been amended. Claims 1-14 have been examined and are pending.
Response to Arguments
Applicant’s Amendments necessitated anew ground of rejection; accordingly, Applicant’s arguments see pages 6-13 of remarks, filed 06/30/2022, with respect to amended independent claims 1 and 12 (General Instrument Corporation) have been considered but are moot in view of the new ground of rejections (Koninkl Philips Electronics NV, hereinafter (“Koninkl”), Chinese Patent Application, CN 103765842 A, was submitted in 06/10/2022 IDS) applied below.
Acknowledgement to Applicant’s amendment to claim 8 has been noted. The claim has been reviewed, entered and found obviating to previously raised objection for minor informalities. Objection to claim 8 is hereby withdrawn.

Applicants’ arguments in the instant Amendment, filed on 06/10/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments: The Examiner has rejected claims 1-7 and 9-14 under 35 U.S.C. § 102 as allegedly being anticipated by General Instrument Corporation (U.S. Patent Application Publication No. 2013/0239169). 
		Applicant contends that claims 1-7 and 9-14 are not anticipated by General Instrument Corporation because General Instrument Corporation does not teach each and every element of the claims. For example, the reference does not teach at least the following limitations: 
		A method for transmitting data packets via a network from a transmitter to a receiver using a communication connection comprising at least two transmission sections which are used to transmit a data packet from a transmit node to a receive node, having the following steps for at least one transmission section: assigning an item of security information, which comprises information relating to a cryptographic protective function used when transmitting the data packet via an adjacent transmission section, to the data packet by at least one transmit node, transmitting the data packet containing the assigned security information to the receive node of the at least one transmission section, checking the item of security information in a receive node with respect to a predefined guideline, and providing at least one measure depending on the checking result, wherein a protective function for the data packet in a next transmission section is selected as a measure. 
		The cited reference to General Instrument Corporation does not teach or suggest the limitations of assigning an item of security information, which comprises information relating to a cryptographic protective function used when transmitting the data packet via an adjacent transmission section, to the data packet by at least one transmit node, transmitting the data packet containing the assigned security information to the receive node of the at least one transmission section, checking the item of security information in a receive node with respect to a predefined guideline, nor providing at least one measure depending on the checking result, wherein a protective function for the data packet in a next transmission section is selected as a measure. 
		The reference to General Instrument Corporation teaches a method that describes a policy for secure packet transmission using a required transmission path and cryptographic signatures. In this case, a policy and a transmission node path, which includes required transmission nodes are attached to the data packet from a sending node, see ¶ [0022]. A target device receives the data packet, which has a cryptographic signature from each node in the required transmission path, see ¶ [0019, 0033]. This policy requires each of these nodes to check whether the node's attributes, authorization or capabilities are compliant with the policy, see ¶ [0024, 0046]. The data packet is only processed if the node conforms to the policy, see ¶ [0046]. The policy determines the way in which the packet is forwarded to the next node. Furthermore, the part of the data packet is updated to comply with the policy, see ¶ [0046]. In particular, a signature of the node is attached to the data packet, see ¶ [0019]. 
		The reference does not describe that security information, information about the cryptographic protection function applied when transmitting the data packet via an adjacent link, is checked. Instead, the reference only discloses that a node checks, obeys, and updates a predetermined policy attached to the data packet. The cited paragraphs only discuss checking the node path. Further, ¶ [0049] discloses that the policy attached to the data packet can contain a "profile security robustness level." This "level" relates to the node, but not to the transmission section. The cryptographic signatures of the nodes in the required transmission path attached to the data packet, see ¶ [0019] and in FIG. 1, only serve to prove the nodes passed through and do not provide any information about which cryptographic protection function was used during the transmission via an adjacent transmission section.” 
The Examiner disagrees with the Applicant’s arguments. The Examiner respectfully submits that like the findings of the International Search Report (ISR) submitted as part of the 09/15/2021 IDS, the highlighted the primary reference of General Instrument Corp (20130239169 A1), inventor: Nakhjiri, used to for the 102 rejection does disclose “the limitations of assigning an item of security information, which comprises information relating to a cryptographic protective function used when transmitting the data packet via an adjacent transmission section, to the data packet by at least one transmit node, transmitting the data packet containing the assigned security information to the receive node of the at least one transmission section, checking the item of security information in a receive node with respect to a predefined guideline, nor providing at least one measure depending on the checking result, wherein a protective function for the data packet in a next transmission section is selected as a measure.” Additionally, General Instrument Corporation was cited by the ISR to be a document of particular relevance; the claimed invention cannot be considered novel or cannot be considered to involve an inventive step when the document is taken alone. Examiner agrees with this ISR assessment, as such is not novel nor inventive.
The specification states that p. 7, lines 16-19: “Unless stated otherwise in the following description, the terms "assign", "transmit", "check", "provide" and the like relate to actions and/or processes and/or processing steps which change and/or generate data and/or convert the data into other data, wherein the data may be presented or may be present as physical variables, in particular, for example as electrical pulses.” Thus, Examiner interpreted the four limitations as: 
A labeled or designated data packet containing a cryptographic protective function (CPF) being exchanged from one node next to another or other nodes, via a transmission path(s). “The cryptographic protective function may also be a detail relating to at least one security option used. The detail may comprise the security option itself and its status, for example encryption active, integrity protection active, replay protection inactive. A security option is also the authentication and key agreement protocol used, the protocol version used or key update intervals or a revocation status of the cryptographic keys used, a length of an agreed session key or its effective length and the length of the authentication key used.” [specification: p. 10, lines 11-18]. Hence, as analogous to the superordinate packet 10 containing , packet 112 of General Instrument Corporation also has components of its header with a policy, each of intermediate nodes 108 (“Int. #1 Sig.” etc.), as well as an end-to-end cryptographic signature (shown as “Source Sig.”). Examiner interpreted General Instrument Corporation teaches a tagging, labeling or in this case, intermediate node signing a packet as analogous.
Then that data packet 112 with the CPF is transmitted to a next node in the link via an interface using transmission mediums of many types... Examiner assumes arguendo that General Instrument Corporation teaches “assigning an item of security information, which comprises information relating to a cryptographic protective function used when transmitting the data packet via an adjacent transmission section, to the data packet by at least one transmit node, transmitting the data packet containing the assigned security information to the receive node of the at least one transmission section, checking the item of security information in a receive node with respect to a predefined guideline, nor providing at least one measure depending on the checking result, wherein a protective function for the data packet in a next transmission section is selected as a measure;” also finds that Koninkl Philips Electronics NV, submitted in 06/10/2022 IDS, teaches as well. Thus Koninkl has been used to reject the claims 1-7 and 9-14 below.
Applicant’s arguments: “Thus, the reference does not teach the recited limitations of assigning an item of security information, which comprises information relating to a cryptographic protective function used when transmitting the data packet via an adjacent transmission section, to the data packet by at least one transmit node, transmitting the data packet containing the assigned security information to the receive node of the at least one transmission section, checking the item of security information in a receive node with respect to a predefined guideline. These differences provide the benefit that the transmission of data packets can be cryptographically protected in an optimized manner and, in particular, multiple cryptographic security of the data transmission is avoided.”
The Examiner disagrees with the Applicant’s arguments. Examiner assumes arguendo that General Instrument Corporation teaches “assigning an item of security information, which comprises information relating to a cryptographic protective function used when transmitting the data packet via an adjacent transmission section, to the data packet by at least one transmit node, transmitting the data packet containing the assigned security information to the receive node of the at least one transmission section, checking the item of security information in a receive node with respect to a predefined guideline.” The Examiner respectfully submits that as mentioned above, Koninkl Philips Electronics NV, submitted in 06/10/2022 IDS, teaches as well. Thus Koninkl has been used to reject the claims 1-7 and 9-14 below.
Applicant’s arguments: “Further, the reference fails to teach the limitations of providing at least one measure depending on the checking result, wherein a protective function for the data packet in a next transmission section is selected as a measure. This limitation provides the benefit that on a multi- node path, a selection of the protection function of the data packets for an outgoing transmission is selected based on the protection function applied when the data packets are received.' This is already carried out in the sending node. Thus, in the claimed embodiments a selection of the protection function of the data packets for an outgoing transmission is based on the protection function applied when the data packets are received at an early stage. This makes it possible, for example, to use a lower and therefore less demanding protective function for received data packets. 
		The reference to General Instrument Corporation does not teach this feature. Instead, the reference relates to the application of a specific path in order to make a correct choice of node paths. An encryption and thus a cryptographic protective function for each transmission section is therefore dependent on the permanently selected node path and the protective function is selected accordingly. 
		One of skill in the art would, in the context given by the reference, consider selecting an alternative path, depending on the desired privacy. However, one of skill would not be taught to arrive at the claimed embodiments, because the nodes of the reference are not able to adapt a protective function of the packets to be transmitted. Even assuming that this adaptability could be known from some other reference, the reference to General Instrument Corporation does not disclose that the nature of the protection function of the data packets plays a role, and therefore would not 1 See Published Specification, at ¶¶ [0012]-[0013], [0023], [0028], [0032], [0034]-[0036], [0058]-[0062]. 
		Thus, the reference also fails to teach the limitations of providing at least one measure depending on the checking result, wherein a protective function for the data packet in a next transmission section is selected as a measure. ” 
The Examiner disagrees with the Applicant’s arguments. Examiner assumes arguendo that General Instrument Corporation teaches “providing at least one measure depending on the checking result, wherein a protective function for the data packet in a next transmission section is selected as a measure.” The Examiner respectfully submits that as mentioned above, Koninkl Philips Electronics NV, submitted in 06/10/2022 IDS, teaches as well. Thus Koninkl has been used to reject the claims 1-7 and 9-14 below.
Applicant’s arguments: “For at least these reasons, the cited reference to General Instrument Corporation does not teach or suggest the limitations of independent claim 1. 
		Additionally, the reference was considered in the International Preliminary Examination Report for the foreign application to which the instant application claims priority, namely, EP 19163803 and corresponding application EP 20710875. The International Preliminary Examination Report (found in EP 20710875) identified the reference to General Instrument Corporation, discussed the deficiencies of the reference, and indicated the claims were found to have novelty and inventive step over this reference. While Applicant understands the Examiner must conduct an independent examination, these findings further support Applicant's argument that the reference is directed to a different solution and does not teach the limitations of Applicant's claims Based on the foregoing, Applicant respectfully requests reconsideration and removal of the anticipation rejection, and further contends that the pending claims are in condition for allowance.”
The Examiner disagrees with the Applicant’s argument. The Examiner respectfully submits that there may be a misunderstanding in submitted International Search Report versus the above mentioned International Preliminary Examination Report for the foreign application to which the instant application claims priority, namely, EP 19163803 and corresponding application EP 20710875. The International Preliminary Examination Report (found in EP 20710875).  Examiner fails to see the cited International Preliminary Examination Report with the aforementioned findings. Examiner assumes arguendo that the findings of the International Search Report (ISR) submitted as part of the 09/15/2021 IDS indicate not novel nor inventive. The Examiner respectfully submits that as mentioned above, Koninkl Philips Electronics NV, submitted in 06/10/2022 IDS, has been applied to reject the claims 1-7 and 9-14 below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koninkl Philips Electronics NV, hereinafter (“Koninkl”), Chinese Patent Application, CN 103765842 A, was submitted in 06/10/2022 IDS.
Regarding currently amended claims 1 and 12, Koninkl teaches  a method for transmitting data packets via a network from a transmitter to a receiver using a communication connection comprising at least two transmission sections which are used to transmit a data packet  from a transmit node to a receive node, having the following steps for at least one transmission section: [Koninkl, Fig. 1 and Abstract, ¶¶0013- 0015, 0020-0024 and 0071-0073: securely communicates transmission of data packets of a first device(s) 124/136 (a transmit node) of a first network and a second device 102 (a receive node) of a second network 108 via reliable connection-oriented means via an intermediate device 110 and a first network 120; all which uses a first transport protocol and second transport security protocol, respectively, enables the modification and verification of packets on a basis of a reconstructed header, verification fields. ¶¶0043-0045: preferred embodiment for mode for invention has a system 100 with the first device 124 or other first device 136 is coupled to the first network 120; the second device 102 has a second network interface 106, the second network interface 106 (a receiver) is directly coupled to second network 108 and using a second transmission protocol (using a communication connection). The intermediate device 110 also includes a second network interface 106. The second network interface 106 providing an intermediate device 110 between the second network 108 connection. The second security protocol application device 104 by intermediate device 110 for controlling second transmission security protocol to via a second network communication. The intermediate device 110 is further coupled to a first network having a first network interface 126.]
 assigning an item of security information, which comprises information relating to a cryptographic protective function used when transmitting the data packet via an adjacent transmission section, to the data packet by at least one transmit node, [Koninkl, Fig. 1 and Abstract, ¶¶0015-0018, 0025, 0043-0045, and 0048-0049: present invention with two measures taken in the system of correlation, the intermediate device reconstructs original header of the received first data packet of the first device 136 (at least one transmit node) on the head basis of the verification field 102. Often generating a verifying field (an item of security information) comprising a hash function (comprises information relating to a cryptographic protective function used when transmitting the data packet via an adjacent transmission section) as part of the transmission security protocol that enables secure end to end connection by verifying authenticity of the received data packet. The intermediate device 110 also includes a second network interface 106. The second network interface 106 providing an intermediate device 110 between the second network 108 connection.]
transmitting the data packet containing the assigned security information to the receive node of the at least one transmission section, [Koninkl, Fig. 1 and ¶¶0043-0045: preferred embodiment for mode for invention has a system 100; the second device 102 has a second network interface 106, the second network interface 106 is directly coupled to second network 108 and using a second transmission protocol. The intermediate device 110 also includes a second network interface 106. The second network interface 106 providing an intermediate device 110 between the second network 108 connection. The second security protocol application device 104 by intermediate device 110 for controlling second transmission security protocol to via a second network communication. The intermediate device 110 is further coupled to a first network having a first network interface 126. ¶0049: a first device 136 of the second embodiment with the first device 124 of the first embodiment are similar, only the first device 136 of the second embodiment does not have the verifier 132 but has a generator of data packet generating security verification field is to be transmitted 134.]
checking the security information in a receive node with respect to a predefined guideline, [Koninkl, ¶0049: Thus, the first device 136 can send the data packet to the second device is able to verify the verification field 102. Therefore, if the second device 102 (a receive node) can affirmatively validating the verification field (checking the security information), the security of end to end connection authenticity (a predefined guideline) of the data packet can be established, or delivered may be a second device validation. ] and 
providing at least one measure depending on the checking result, wherein a protective function for the data packet in a next transmission section is selected as a measure. [Koninkl, ¶0049: Thus, the first device 136 can send the data packet to the second device is able to verify the verification field 102. Therefore, if the second device 102 can affirmatively validating the verification field, the security of end to end connection authenticity of the data packet can be established, or delivered may be a second device validation (providing at least one measure).]
Regarding currently amended claim 2, Koninkl teaches claim 1 as described above.
Koninkl teaches wherein the data packet is assigned a further item of security information for the next transmission section[[)]] and the further item of security information is transmitted, together with the at least one first item of security information, to the next receive node. [See Koninkl, Fig. 1 and Abstract, ¶¶0015-0018, 0025, and 0048-0049: present invention with two measures taken in the system of correlation, the intermediate device reconstructs original header of the received first data packet of the first device 136 on the head basis of the verification field 102. Often generating a verifying field comprising a hash function as part of the transmission security protocol that enables secure end to end connection by verifying authenticity of the received data packet. Therefore, in other words, the reconstructor 130 can be reversed to intermediate device 110 modifier 122 operation. First device 124 further comprising a validator 132, the verifier 132 can be carried out on reconstituted (one or more) head based on the verification field in the received data packet. security verification field on the reconstructed first data packet of the head base is generated and is generated according to second transmission security protocol.] 
   Regarding claim 3, Koninkl teaches claim 1 as described above.
Koninkl teaches wherein the item of security information is assigned by arranging the item of security information in the header of the data packet. [Koninkl, ¶0048: The reconstructor 130 the reconstituted head of data packet received by the first network 120 to the head of the data packet, if it is sent via a second network 108 and as second transmission security protocol is used in communication. Therefore, in other words, the reconstructor 130 can be reversed to intermediate device 110 modifier 122 operation. ] 

Regarding claim 4, Koninkl teaches claim 1 as described above.
Koninkl teaches wherein the assignment is carried out by arranging a reference value of the item of security information in the header of the data packet, and the security information is determined by the receive node in a security server on the basis of the reference value. [Koninkl, ¶0023: first device is client terminal and second device is a server (a security server); See Fig. 1 and Abstract, ¶¶0013- 0015, 0020-0024 and 0071-0073: securely communicates transmission of data packets of a first device(s) 124/136 (a transmit node) of a first network and a second device 102 (a receive node) of a second network 108 via reliable connection-oriented means via an intermediate device 110 and a first network 120; all which uses a first transport protocol and second transport security protocol, respectively, enables the modification and verification of packets on a basis of a reconstructed header (a reference value of the item of security information in the header of the data packet), verification fields. ¶¶0043-0045: preferred embodiment for mode for invention has a system 100 with the first device 124 or other first device 136 is coupled to the first network 120; the second device 102 has a second network interface 106, the second network interface 106 (a receiver) is directly coupled to second network 108 and using a second transmission protocol (using a communication connection). The intermediate device 110 also includes a second network interface 106. The second network interface 106 providing an intermediate device 110 between the second network 108 connection. The second security protocol application device 104 by intermediate device 110 for controlling second transmission security protocol to via a second network communication. The intermediate device 110 is further coupled to a first network having a first network interface 126.]

        Regarding claim 5, Koninkl teaches claim 1 as described above.                                                                                        
 Koninkl teaches wherein the assignment is carried out by arranging the item of security information in a header of a superordinate data packet containing the data packet. [Koninkl, ¶0045: corrector 122 performs an important function of intermediate device 110, the modifier 122 and received through the first network is generated according to the first transmission security protocol data packet for transmission via the second network according to the second transmission security protocol data packet, and vice versa... as a result of the modification, the header of the data packet is changed, and usually depends on the specific protocol used, payload is not accessible.] 

 Regarding claim 6, Koninkl teaches claim 1 as described above.
Koninkl teaches wherein the cryptographic protective function comprises at least one of the details relating to a security option used, a security protocol used, and/or a detail relating to the protected transmission path, for which the cryptographic protective function is valid. [Koninkl, ¶0049: security of end to end connection authenticity of the data packet; verification field. See  ¶¶0015-0018, 0025, and 0048-0049: ...data packet of the first device 136 (at least one transmit node) on the head basis of the verification field 102. Often generating a verifying field (an item of security information) comprising a hash function...] 
 
Regarding claim 7, Koninkl teaches claim 1 as described above.
Koninkl teaches wherein the item of security information is transmitted in a manner cryptographically protected and/or encrypted with respect to the authenticity of the transmit node and the integrity of the security information. [See Koninkl, Fig. 1 and Abstract, ¶¶0015-0018, 0025, and 0048-0049: present invention with two measures taken in the system of correlation, the intermediate device reconstructs original header of the received first data packet of the first device 136 (at least one transmit node) on the head basis of the verification field 102. Often generating a verifying field (an item of security information) comprising a hash function (comprises information relating to a cryptographic protective function used when transmitting the data packet via an adjacent transmission section) as part of the transmission security protocol that enables secure end to end connection (in a manner cryptographically protected) by verifying authenticity of the received data packet.] 

 Regarding claim 9, Koninkl teaches claim 1 as described above.
Koninkl teaches wherein the respective transmit node transmits item of the security information to a filter node or to the security server. [See Koninkl, ¶0023: first device is client terminal and second device is a server (a security server); See Fig. 1 and Abstract, ¶¶0013- 0015, 0020-0024 and 0071-0073: securely communicates transmission of data packets of a first device(s) 124/136 (a transmit node) of a first network and a second device 102 (a receive node) of a second network 108 via reliable connection-oriented means via an intermediate device 110 and a first network 120;] 
 
Regarding claim 10, Koninkl teaches claim 1 as described above.
Koninkl teaches  wherein the transmitter additionally specifies a minimum security requirement for all transmission sections or for at least one transmission section and arranges the minimum security requirement in the data packet. [Koninkl, ¶0017: According to a first aspect of the present invention, in the second device does not need to change. Further, although the intermediate device must be completed and not actively involved in the verification of the information from the first transmission security protocol to some second transmission security protocol, but the device is not actively involved in the secure end to end connection establishment.] 

 Regarding claim 11, Koninkl teaches a system for transmitting data packets via a network from a transmitter to a receiver using a communication connection comprising at least two transmission sections which are used to transmit the data packet, comprising at least one transmit node and one receive node which are configured to carry out the method as claimed in claim 1. [See Koninkl, Fig. 1 and Abstract, ¶¶0013- 0015, 0020-0024 and 0071-0073: securely communicates transmission of data packets of a first device(s) 124/136 (a transmit node) of a first network and a second device 102 (a receive node) of a second network 108 via reliable connection-oriented means via an intermediate device 110 (communication connection) and a first network 120; all which uses a first transport protocol and second transport security protocol, respectively, enables the modification and verification of packets on a basis of a reconstructed header, verification fields. ¶¶0043-0045: preferred embodiment for mode for invention has a system 100 with the first device 124 or other first device 136 is coupled to the first network 120; the second device 102 has a second network interface 106, the second network interface 106 (a receiver) is directly coupled to second network 108 and using a second transmission protocol (using a communication connection). The intermediate device 110 also includes a second network interface 106. The second network interface 106 providing an intermediate device 110 between the second network 108 connection (at least two transmission sections). The second security protocol application device 104 by intermediate device 110 for controlling second transmission security protocol to via a second network communication. The intermediate device 110 is further coupled to a first network having a first network interface 126.] 
 
Regarding claim 13, Koninkl teaches a receive node for transmitting data packets via a network from a transmitter to a receiver using a communication connection comprising at least two transmission sections which are used to transmit the data packet from a transmit node to the receive node, comprising:
a receive unit which is designed to receive the data packet, [See Koninkl, ¶¶0043-0045: preferred embodiment for mode for invention has a system 100 with the first device 124 or other first device 136 is coupled to the first network 120; the second device 102 has a second network interface 106, the second network interface 106 (a receive unit) ] 
a checking unit which is designed to check the security information with respect to a predefined guideline, [See Koninkl, ¶0049: verifier 132 (a checking unit); Therefore, if the second device 102 (a receive node) can affirmatively validating the verification field (checking the security information), the security of end to end connection authenticity (a predefined guideline) of the data packet can be established, or delivered may be a second device validation.]  and 
a provision unit which is designed to provide at least one measure depending on the checking result, wherein a protective function for the data packet in the next transmission section is selected as a measure. [See Koninkl, ¶0049: Thus, the first device 136 can send the data packet to the second device is able to verify the verification field 102. Therefore, if the second device 102 can affirmatively validating (a provision unit) the verification field, the security of end to end connection authenticity of the data packet can be established, or delivered may be a second device validation (providing at least one measure)] 
 Regarding claim 14, Koninkl teaches a computer program product, comprising a computer readable hardware storage device having computer readable code stored therein, said program code executable by a processor of a computer system to implement the method as claimed claim 1. [Koninkl, ¶0039: ... variations of computer program product corresponding to modifications and variations of the described system can be performed based on the description by those skilled in the art.] 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Koninkl Philips Electronics NV, Chinese Patent Application, CN 103765842 A, was submitted in 06/10/2022 IDS, in view of Wakiyama, US PG  Publication (20050010759 A1).
Regarding currently amended claim 8, Koninkl teaches claim 1 as described above.
White Koninkl  teaches the items of security information  [See Koninkl, Fig. 1 and Abstract, ¶¶0015-0018, 0025, and 0048-0049: ...data packet of the first device 136 (at least one transmit node) on the head basis of the verification field 102. Often generating a verifying field (an item of security information) comprising a hash function...]; however, Koninkl   fails to explicitly teach but teaches wherein the item of security information comprises an item of information relating to [[the]] an authentication method used by the transmitter of the data packet when accessing the network. [Wakiyama, ¶0097: transmitter 11 process generates a hash value (the item of security information) by applying hash function to original data; where given portion of hash value means “58 minus DS” bits from most significant bit (MSB). ¶¶0031-0032: communications packet include: data region of 8 bytes maximum, a header region disposed forward of data region, and footer region; original transmission object data is data that should be sent from the transmitter 11 to the receiver 21. ¶0033: in FIG. 2B, the 8-byte data region includes, from LSB end to MSB end, an original data region D[n] where the original data is disposed, an authentication data region P[n] (an item of information relating to the authentication method); the size of the authentication data region P[n] is variable from 26 bits to 50 bits].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combined the teachings of Methods, Devices And Systems For Establishing End-to-end Secure Connections And For Securely Communicating Data Packets of Koninkl before him or her by including the teachings of a communications system and packet structure of Wakiyama. The motivation/suggestion would have been obvious to modify first device (124) is able to verify, on basis of the reconstructed header, verification fields which are generated on basis of the second transport security protocol of Koninkl as to yield authenticated data information associated with a communication packet being transmitted to a receiver of Wakiyama [Wakiyama, ¶¶0031-0034]. 
 Conclusion

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 06/10/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682. The examiner can normally be reached Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Sakinah White Taylor/Primary Examiner, Art Unit 2497